FILED
                           NOT FOR PUBLICATION                                   SEP 04 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


    UNITED STATES OF AMERICA,                   No. 13-50450

              Plaintiff - Appellee,              D. C. 2:06-cr-00243-SJO-1

      v.                                        MEMORANDUM*

    ALVARO MEJIA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted August 25, 2014**
                              Pasadena, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and RAKOFF,
Senior District Judge.***



*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Jed S. Rakoff, Senior District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
      Defendant-Appellant Alvaro Mejia appeals from the District Court’s

judgment revoking his supervised release and imposing a 30-month sentence of

imprisonment. Because Mejia has withdrawn his challenge to the District Court’s

finding that he violated the terms and conditions of his supervised release, the only

issue that remains is his sentence. Mejia contends, and the government concedes,

that the District Court incorrectly calculated his state law offenses as Grade A

violations under Section 7B1.1(a) of the advisory United States Sentencing

Guidelines (“Guidelines”), when in fact they were Grade B violations. The parties

concur that this plain error resulted in a Guidelines range of 24 to 30 months,

rather than the correct range of 12 to 18 months. We agree.1

      Accordingly, we VACATE the sentence and REMAND this matter to the

District Court for resentencing.




      1
        Because we remand for resentencing based on the Guidelines error, we do
not address Mejia’s challenge to the reasonableness of his sentence.

                                         -2-